OFFICE ACTION
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being vague and indefinite for not necessarily reading on the elected Species and for being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Applicant elected SPECIES A - the “add water mode” in the response filed 24 MAR 2022.  However, the scope of amended claim 1 does not necessarily read on the elected Species since the scope of claim requires at least two operational modes from the list of modes, but the add water mode is not necessarily required by the scope of claim 1.  Since this is the case, the claims are incomplete (and thus indefinite) since the claim scope permits the omission of the elected add water mode which is an essential aspect of the elected invention.  Accordingly, claim 1 lacks the essential feature of the add water mode and is vague and indefinite as not necessarily reading on the elected Species.
However, to obviate this rejection and move the application to allowance, the examiner suggests the following revision to claim 1:

 (Currently amended)  A concrete mixer vehicle comprising: 
a mixer drum comprising an inner volume configured to hold a mixture for transportation and placement; 
a chute configured to receive mixture exiting the mixer drum and direct the mixture; and
a controller configured to receive a selected mode of operation of the mixer drum and the chute, wherein the selected mode of operation is selected from a set of a plurality of modes of operation of the mixer drum and the chute, wherein the set of the plurality of modes of operation includes an add water mode and at least one of a spreader mode, an admixture mode, a smooth mode, a wet load mode, an aggressive mode, an empty load mode, or a dry load mode; 
wherein the controller is configured to adjust an operation of at least one of the mixer drum or the chute to cause at least one of the mixer drum or the chute to operate according to the selected mode of operation; 
wherein the add water mode comprises: 
driving the mixer drum at an add water speed, wherein the add water speed is greater than or equal to seven revolutions per minute: 
counting a number of revolutions of the mixer drum since a time at which the concrete mixer vehicle was transitioned into the add water mode; 
and transitioning the concrete mixer vehicle out of the add water mode in response to the number of revolutions exceeding a threshold amount.

If the above suggestion is adopted, nonelected claims 22-26 will be rejoined and allowed with claims 1+.

Allowable Subject Matter
Claims 1, 3-7, and 22-28 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 112(b) as outlined above.




Response to Amendment
Although applicant believes the amended claims comply with 35 U.S.C. § 112(b), the deficiencies enumerated above are considered valid for the reasons outlined.  Correction of such deficiencies by amendment, subject to the provisions of MPEP 714.12 and 714.13, would appear to place the pending and nonelected claims in allowable form as noted above.  The allowance of claim 21 related to specifics of the add water mode was predicated on the subject matter thereof being positively recited or required subject matter in the combined claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COOLEY in Art Unit 1774 whose telephone number is (571)272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





21 November 2022